Title: From James Madison to John G. Jackson, 1 December 1822
From: Madison, James
To: Jackson, John G.


                
                    Dear Sir
                    Montpellier Dcr. 1. 1822
                
                The inclosed is an answer to your late letter to Mrs. M. I have only to add to it, that I shall fully share with her in the pleasure of the promised visit from her neice, and that we shall both feel a further gratification in seeing you as her escort. Cannot Mrs. Jackson avail herself of the opportunity of fulfilling her promises also? Health & every other happiness
                
                    James Madison
                
            